Ludeling, C. J.
The defendant, having been convicted of the •crime of rape, moved the court to arrest the judgment, on the ground that the prosecution was conducted entirely by an attorney at law, ether than the Attorney General or district attorney of the State of Louisiana.
The Attorney General has the right to designate an attorney at law to assist the attorney of the State or to prosecute alone, in certain cases. See acts of 1872, pages 61 and 62. The motion was correctly ■overruled.
It is therefore ordered that the judgment be affirmed.